Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dan Gallivan (US 2017/0262455) in view of Rosswog et al. (US 9,514,414).

Regarding Claims 10, 8 and 1, Gallivan discloses a clustering apparatus for clustering, the apparatus comprising: 
a memory (Fig. 1, 25, 28, 13, 19, 19, 24, 27, 18, 15, Gallivan), and 
a processor coupled to the memory and configured to (Fig. 1, 24, 27, 18, 15, Gallivan): 
calculate relevance between a plurality of elements that first relationship data are given between a part of the plurality of elements, by using attributes of the plurality of elements ([0010], “Individual concepts are extracted from the documents,” wherein individual concepts correspond to the first relationship data claimed, [0040], “extracts concepts in the form of noun phrases that are stored in a lexicon 18 maintained in the database 30 ,” [0044], [0045], [0046], Gallivan);
calculate a threshold value for identifying link attributes between the plurality of elements in accordance with the relevance and the given the relationship data ([0047], Gallivan); 
determine link types between the plurality of elements in accordance with the threshold value ([0048], correlations, Gallivan); 
providing second relationship data between at least two of the plurality of elements based on the given first relationship data between some of the plurality of elements ([0010], “Clusters of concepts are grouped into themes,” wherein themes are examples of third relationship data claimed, [0048], correlations, Gallivan); and 
perform clustering to group one or more cluster sets of the plurality of elements in accordance with a result of determination, wherein each of the plurality of elements is a document ([0049], clusters are created, Gallivan).
KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
	Regarding Claim 2, Gallivan/Rosswog discloses a storage medium, wherein the first relationship data is given between each pair of elements in the first set of elements ([0010] and [0048], correlations, Gallivan).

Regarding Claim 3, Gallivan/Rosswog discloses a storage medium, wherein the performing clustering comprises:
clustering the plurality of elements so that at least one pair of elements in each of the cluster sets has the first relationship data in between, and at least one pair of elements in the each cluster set has the second relationship data in between ([0049], Gallivan). 

Regarding Claim 4, Gallivan/Rosswog discloses a storage medium, wherein the calculating relevance comprises:
calculating as first relevance a similarity between elements that have the given first relationship data ([0010], [0044], [0045], [0046], Gallivan); and 


Regarding Claim 5, Gallivan/Rosswog discloses a storage medium, wherein the calculating at least one threshold value comprises: 
setting a first threshold value as the calculated first relevance for determining the first relationship data ([0047], “having less semantically-rich content, the thresholds are set from about 1% to about 15%, inclusive. Larger documents may require tighter threshold values,” Gallivan); and 
setting a second threshold value to be lower than the calculated first relevance but not lower than the calculated second relevance for determining the second relationship data ([0047], “having less semantically-rich content, the thresholds are set from about 1% to about 15%, inclusive. Larger documents may require tighter threshold values,” Gallivan). 

Regarding Claim 6, Gallivan/Rosswog discloses a storage medium, wherein the determining link types between the plurality of elements comprises: 
calculating a similarity between target elements in the plurality of elements ([0011], Gallivan); 
comparing the calculated similarity between the target elements with the first threshold value and the second threshold value to estimate the calculated similarity between the target elements as the first relationship data or the second relationship data ([0011], “relevant to one such concept,” [0040], “form of noun phrases that are stored in a lexicon 18 maintained in the database 30. After normalizing the extracted concepts, the text analyzer 42 generates a frequency 

Regarding Claim 7, Gallivan/Rosswog discloses a storage medium, wherein each of the target elements in the plurality of elements is a document, and calculating the similarity between the target elements includes calculating a similarity between morphemes included in the documents ([0029]-[0030], and [0051], Gallivan). 

Regarding Claim 9, Gallivan/Rosswog discloses a clustering method, wherein the method further comprises: 
determining that each of the cluster sets of the elements represent documents having a particular point of view ([0060], cluster concepts, [0065], themes, Gallivan).

Response to Arguments

Applicant argues that the applied art fails to disclose; “calculate relevance between a plurality of elements that first relationship data are given between a part of the plurality of elements, by using attributes of the plurality of elements.”
The Examiner respectfully disagrees.  The applied art does disclose: calculate relevance between a plurality of elements that first relationship data are given between a part of the plurality of elements, by using attributes of the plurality of elements ([0010], “Individual concepts are extracted from the documents,” wherein individual concepts correspond to the first 18 maintained in the database 30 ,” [0044], [0045], [0046], Gallivan).


Applicant argues that the applied art fails to disclose; “providing second relationship data between at least two of the plurality of elements based on the given first relationship data between some of the plurality of elements.”
The Examiner respectfully disagrees.  The applied art does disclose: providing second relationship data between at least two of the plurality of elements based on the given first relationship data between some of the plurality of elements ([0010], “Clusters of concepts are grouped into themes,” wherein themes are examples of third relationship data claimed, [0048], correlations, Gallivan).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 9, 2022